Citation Nr: 0514692	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to July 
1987.  He died in January 1999.  The appellant is his 
surviving spouse.  

This case initially came to the Board of Veterans Appeals' 
(Board) on appeal from a May 1999 rating decision by the RO.  

In April 2001, this case was remanded by the Board to the RO 
for additional evidentiary development.  



FINDINGS OF FACT

1.  The veteran died in January 1999.  The certificate of 
death lists the immediate cause of death as metastatic colon 
cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for colon cancer, which was evaluated as 100 
percent disabling.  

3.  In a May 1999 rating decision, service connection for 
colon cancer was severed on the basis that an October 1998 
rating decision granting service connection for colon cancer 
was in error.  

4.  There is an approximate balance of positive and negative 
evidence in showing that a disability incurred in service as 
likely as not contributed materially in producing the 
veteran's demise.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, a 
service-connected disability contributed substantially or 
materially in producing the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
medical opinions and clinical records on file are sufficient 
to resolve the matter in the appellant's favor.  


Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially asserts that the colon 
cancer that caused the veteran's death was related to 
exposure to herbicides in the Republic of Vietnam.  

At the outset of this discussion, the Board notes that 
service connection was at one time in effect for colon 
cancer.  Specifically, the Board notes an October 1998 rating 
decision in which the RO awarded service connection for colon 
cancer and assigned a 100 percent disability rating, 
effective on August 1, 1997.  

In that decision, it was noted that there was medical 
evidence showing that colon cancer had manifested to a 
compensable degree within one year of his separation from 
service in July 1987.  Thus, the RO concluded that service 
connection was warranted on a presumptive basis under the 
provisions of 38 C.F.R. §§ 3.307 and 3.309 (2004).  

However, shortly following the veteran's death in January 
1999, the RO issued a rating decision proposing to severe 
service connection on the basis that his cancer had not been 
manifested to a compensable degree within one year of his 
separation.  

It was explained that his service personnel records had been 
previously misread to show his date of separation as July 
1997, rather than July 1987.  Therefore, because the 
veteran's medical records showed that colon cancer was 
initially diagnosed in May 1998, the record did not reflect 
that cancer had manifested to a compensable degree within one 
year of his separation.  

The appellant was notified of this proposal, and, in a May 
1999 rating decision, service connection for colon cancer was 
severed.  

As noted hereinabove, the appellant is now seeking service 
connection for the cause of the veteran's death on the basis 
that the colon cancer that caused the veteran's death was 
related to exposure to herbicides in the Republic of Vietnam.  

In support of her claim, the appellant has submitted the 
veteran's certificate of death, which lists the immediate 
cause of death as metastatic colon cancer.  The appellant 
also submitted letters from several private physicians who 
determined that the veteran's colon cancer could me related 
to exposure to herbicides in service.  

For example, in an October 1999 letter, Dr. P.W., noted that 
colon cancer was a common disease and that the most strongly 
associated risk factor was diet.  The physician further 
noted, however, that he had treated several men in their 20's 
who each had a history of exposure to Agent Orange and had 
developed colon cancer.  The physician also noted that the 
veteran had no family history for colon cancer.  

The physician acknowledged that he was not an expert in the 
field, but did believe that governmental studies had 
suggested in a preliminary fashion that a relationship could 
exist between exposure to herbicides and colon cancer.  

Dr. P.W. indicated that, while he could not state with 
certainty that exposure to Agent Orange caused the veteran's 
cancer, he did believe that it was at least possible that 
dioxin contributed to the malignant transformation and "as 
likely as not had a causal role."  

In a January 2002 letter, another private physician, Dr. 
V.M., noted that the veteran had died at age 52 from a very 
aggressive and metastatic colon cancer.  The physician noted 
that he suspected a relationship between the veteran's 
exposure to Agent Orange and the occurrence of his aggressive 
tumor.  

In support of her claim, the appellant also submitted 
treatise evidence addressing how colorectal cancer often 
developed.  In this document, it was noted that people who 
worked in certain jobs might be at higher risk of colorectal 
cancer and that some studies suggested that rates of 
colorectal cancer tended to be higher among those who handled 
substances such as pesticides and herbicides.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the Court 
of Appeals for Veterans Claims (Court's) decision in McCartt 
v. West, 12 Vet. App. 164 (1999).  See, too, 38 U.S.C.A. § 
1116.  

The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, 
be presumptively service connected if this requirement is 
met, even though there is no record of such disease during 
service.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999), 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  

For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service- connected disability 
to constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Having reviewed the complete record, the Board finds that 
there is no medical evidence of record suggesting that the 
veteran was first diagnosed with colon cancer within one year 
of his separation from service.  

In fact, his treatment records reflect that colon cancer was 
first diagnosed in May 1998, approximately eleven years after 
his separation from service.  Thus, the Board concludes that 
the presumptive provisions related to chronic disabilities 
clearly could not be favorably applied in this case.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  

In this case, the record reflects that the veteran served in 
the Republic of Vietnam during the Vietnam Era.  Thus, 
pursuant to the provisions of 38 C.F.R. § 3.307(a), he is 
presumed to have been exposed to herbicides.  Nevertheless, 
the Board finds that presumptive service connection based on 
herbicide exposure is not warranted because colon cancer is 
not one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  

However, even if, as here, a veteran is found not to be 
entitled to a regulatory presumption of service connection, 
his claim still must be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).  

Since presumptive service connection for residuals of 
herbicide exposure is not warranted, service connection can 
only be established with proof of actual direct causation 
(i.e., a medical opinion indicating the veteran's skin 
disorder is related to his period of service and, in 
particular, to Agent Orange exposure).  

In this case, there appears to be no dispute as to the fact 
that the veteran's colon cancer was the immediate and primary 
cause of his death.  Thus, the question that must be resolved 
is whether his colon cancer was incurred in or aggravated by 
service, to include his presumed exposure to herbicides in 
the Republic of Vietnam.  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether the 
veteran's colon cancer was related to his exposure to 
herbicides in service.  

As discussed in detail, the appellant has submitted opinion 
letters from two private physicians who essentially concluded 
that it was at least as likely as not that the veteran's 
colon cancer was related to his exposure to herbicides in 
service.  

She also submitted medical treatise evidence in which it was 
noted that some studies suggested that rates of colorectal 
cancer tended to be higher among those who handled substances 
such as pesticides and herbicides.  

In May 2004, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion, 
pursuant to authority set forth in pursuant to 38 U.S.C.A. § 
7109.  See Padgett v. Nicholson, No. 02-2259 (U.S. Vet. App. 
April 19, 2005), which upholds the Board's authority to 
obtain expert medical opinions pursuant to 38 U.S.C. § 
7109(a), and to consider such opinions in the first instance.  

The purpose of this referral was to obtain an opinion 
clarifying whether a relationship could have existed between 
the veteran's colon cancer and his in-service exposure to 
herbicides.  

In a November 2004 response letter, a VA physician noted that 
the veteran had a history of "possible" exposure in Vietnam 
and had expired at the young age of 52 due to metastatic 
colon cancer.  It was also noted that he had no apparent 
family history of colon cancer, that the cancer was very 
aggressive and that he had presented with liver metastasis at 
the time of diagnosis.  

However, the VA physician also noted that several studies had 
been published evaluating the association between Agent 
Orange exposure and malignancies, and that the Veterans and 
Agent Orange committee had found that there was limited or 
suggestive evidence of no association between exposure to the 
chemicals in Agent Orange and gastrointestinal tumors.  For 
this reason, the physician concluded that it was unlikely 
that the veteran's cancer was related to Agent Orange 
exposure.  

In view of the conflicting medical opinions discussed 
hereinabove, the Board concludes that there is an approximate 
balance of positive and negative evidence is showing that the 
veteran's colon cancer was related to his in-service exposure 
to herbicides.  

Therefore, by extending the benefit of the doubt to the 
appellant in this case, the Board concludes that service 
connection for the cause of the veteran's death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


